Citation Nr: 0718403	
Decision Date: 06/19/07    Archive Date: 06/29/07

DOCKET NO.  04-18 378	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for depression secondary to 
degenerative joint disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel




INTRODUCTION

The veteran had active military service from February 1960 to 
February 1963.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a July 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia.


VACATUR

On January 4, 2007, the Board issued a decision denying the 
claim at issue.  Subsequently, in March 2007, the veteran's 
representative filed a motion for reconsideration of that 
decision on the grounds that relevant medical evidence 
had not been considered.  And the representative enclosed 
copies of the records he was referring to; they concern VA 
outpatient treatment the veteran has recently received for 
depression, etc., at the local VA Medical Center in 
Huntington.

These records are dated as recently as February 2007, whereas 
the VA treatment records in the file when the Board 
previously decided the claim in January 2007 only dated to 
mid-2004.  And while these additional records were not 
actually in the claims file when the Board previously denied 
the claim, so were not considered, they are nonetheless 
considered to have been within VA's constructive possession.  
See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA is deemed 
to have constructive, if not actual, knowledge of all VA 
records and such records are considered evidence on file at 
the time a decision is made).  See, too, 38 C.F.R. § 
3.159(c)(2) (2006).

VA regulations provide that an appellate decision may be 
vacated by the Board at any time upon the Board's own motion, 
due to a denial of due process.  38 C.F.R. § 20.904(a).  
Since, here, the Board's January 2007 decision was issued 
without having had the opportunity to consider the veteran's 
entire VA medical treatment history, which has direct 
significance to his claimed disability, the Board's prior 
decision must be vacated and another decision issued in its 
place to address this additional relevant evidence.


ORDER

The Board's January 4, 2007, decision is hereby vacated.




	                        
____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals


